 

 

 

 

Case 3:16-cv-00411-MEM Document 94 Filed 07/08/19 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

CHRISTOPHER BAINBRIDGE & KELLY
BAINBRIDGE, INDIVID. & AS H/W,

Plaintiffs,
Civil Action No. 16-CV-00411 (MEM)
v.

U.S. BANK, N.A. as Trustee for the C-
BASS Mortgage Loan Trust Asset-Backed
Certificates, Series 2007-CB6, et al.,

Defendants.

 

STIPULATION TO MODIFY DISCOVERY ORDER

WHEREAS, Plaintiffs and Defendants U.S. Bank, N.A., as Trustee for the C-BASS
Mortgage Loan Trust Asset-Backed Certificates, Series 2007-CB6 (“U.S. Bank”) and Ocwen Loan
Servicing, LLC (“Ocwen”) have completed fact depositions in this matter and have exchanged
expert reports;

WHEREAS, the parties are still completing expert depositions,

WHEREAS, to complete expert discovery and accommodate summer schedules, the parties

are in need of a brief extension of the existing schedule;

 

 

 

 
Case 3:16-cv-00411-MEM Document 94 Filed 07/08/19 Page 2 of 2

IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiffs and

Defendants U.S. Bank and Ocwen, through their undersigned counsel, that the pre-trial schedule in

 

the above-captioned case shall be modified as follows:
a, Dispositive Motions. Potentially dispositive motions, if any, shall be filed by

August 9, 2019.

b. Expert Discovery. All expert discovery shall be completed by August 2, 2019.

c, Scheduling of a final pre-trial conference and the trial date of this matter is deferred

pending disposition of dispositive motions.

 

 

 

 

Dated: July 3, 2019 Respectfully submitted,

ROBERT P. COCCO, P.C. GREENBERG TRAURIG, LLP
/s/ Robert P. Cocco /s/ Gregory T. Sturges
Robert P. Cocco, Esq. (admitted pro hac vice) Brian T. Feeney, Esq.
1500 Walnut St., Suite 900 Gregory T. Sturges, Esq.

Philadelphia, PA 19108 1717 Arch St., Suite 400

' T (215) 351-0200 Philadelphia, PA 19103

: reocco@ren.net T (215) 988-7820

feeneyb@gtlaw.com

i Matthew B. Weisberg, Esq. sturgesg@gtlaw.com
Weisberg Law
7 South Morton Avenue Attorneys for Defendants U.S. Bank, N.A. as |
Morton, PA 19070 Trustee for the C-BASS Mortgage Loan Trust |
T (610) 690-0801 Asset-Backed Certificates, Series 2007-CB6
mweisberg@weisberglawoffice.com and Ocwen Loan Servicing, LLC

Attorneys for Plaintiffs Christopher and Kelly
Bainbridge

 

Deted? Dy ¥ a?

   

 
